 



Exhibit 10.2
     November 29, 2007
     Mr. Dinesh Paliwal
     Dear Dinesh:
     Reference is made to the Letter Agreement, as amended, dated as of May 8,
2007 (the “Letter Agreement”) by and between Harman International Industries,
Incorporated (the “Company”) and you. Capitalized terms not defined herein shall
have the meanings ascribed to such terms in the Letter Agreement.
     The purpose of this letter is to evidence certain additional understandings
between you and the Company, as follows:
     1. Paragraph 4 of the Letter Agreement shall be amended by adding the
following sentence at the end thereof:
You shall receive an additional cash payment in the amount of $350,000 (less
applicable withholding) on March 1, 2008 if you are then employed by the Company
or have ceased employment with the Company prior thereto as a result of death, a
termination by the Company without Cause or for Disability or a termination by
you for Good Reason (a “Protected Termination”).
     2. The fourth and the fifth sentences of Paragraph 6 of the Letter
Agreement are hereby deleted and replaced with the following new sentences:
You will also be eligible for an annual equity grant (the “Annual Equity Grant”)
beginning with September 2008, and each September thereafter, under the
Company’s then in force equity award plan. The Annual Equity Grant will have a
grant date value equal to two (2) times the annual bonus awarded to you in
respect of the immediately preceding fiscal year. The Annual Equity Grant will
consist of a combination of twenty-five percent (25%) stock options (the “Annual
Stock Options”) and seventy-five (75%) percent restricted stock units (the
“Annual RSUs”). To the extent that the required grant amounts exceed any
applicable equity plan limits, you and the Compensation Committee will mutually
agree on an alternative compensation award equal to the value of such excess.
The portion of the grant date value of the Annual Equity Grant in respect of
shares underlying (i) the Annual Stock Option shall be determined using the
Black-Scholes methodology utilized by the Company for financial reporting
purposes as of the date of grant, and (ii) the Annual RSUs shall be determined
based on the fair market value of the shares of Company common stock (or that of
any successor) on the date of grant. The Stock Option Award, the Annual Stock
Options and the Annual RSUs (or the alternative compensation award) shall vest
20% per year over five years commencing on the first anniversary of the grant
date, with acceleration and exercise periods as provided in Exhibit A for the
Stock Option Award, and Exhibit A (but with full vesting on Protected
Terminations) for the Annual Stock Option and Exhibit H for the Annual RSUs. The
grants shall be in the forms respectively of Exhibit A for the options and
Exhibit H for the Annual RSUs; provided that in the event the Company’s equity
plans in effect permit the grant and vesting of the Annual RSUs consistent with
the terms set forth

 



--------------------------------------------------------------------------------



 



herein, the Company may grant such Annual RSUs under any such plan and provide
for the settlement of such RSUs in shares of the Company’s common stock. The
Stock Option Award, the Annual Stock Option award and the Annual RSUs will
provide for an automatic reduction in the number of shares otherwise required to
be delivered to you, as applicable, to cover minimum required withholding and,
in the case of options, to pay the exercise price in all cases, unless and to
the extent such reduction is prohibited by a material financing or other
agreement that restricts the ability of the Company to permit such reduction.
     3. The Letter Agreement is hereby amended by adding the following new
Paragraph 7(e).
You will receive a special one-time award of 34,608 restricted stock units (the
“Special RSUs”) on January 2, 2008. The Special RSUs shall vest as follows:
8,039 Special RSUs shall vest at the same time as the Restricted Stock Award
prescribed by Paragraph 7(a), 17,993 Special RSUs shall vest at the same time
and in the same proportion as the Inducement Stock Award prescribed by Paragraph
7(b) and 8,576 Special RSUs shall vest at the same time and in the same
proportion as the Equity Replacement Award prescribed by Paragraph 7(c) provided
that in all cases the award shall fully vest on a Protected Termination. Such
awards shall be in the form of Exhibit H.
     4. The Letter Agreement is hereby amended by adding the following new
Paragraph 7(f).
(i) The Parties hereby agree that on November 9, 2012 (the “Measurement Date”),
you will be entitled to a cash payment (the “Special Bonus”), determined as
follows:
(A) The Enterprise Value of Harman as of close of business on November 9, 2007
shall be calculated (the “Base EV”).
(B) The Enterprise Value of Harman as of close of business on November 9, 2012
shall be calculated (the “Final EV”).
(C) If the Final EV is not greater than 1.3 times the Base EV, no payment will
be made. If the Final EV is two (2) times the Base EV, a payment of fifty
million dollars ($50,000,000) will be made to you. If the Final EV is three
(3) times or more the Base EV, a payment of seventy-five million dollars
($75,000,000) will be made to you. If Final EV is between 1.3 times and 2 times
or 2 times and 3 times the Base EV, straight line interpolation between the
applicable levels shall be used to determine the amount due you.
(D) Payment under this paragraph 7(f) shall be reduced by the sum of (a) the
excess, if any, of the fair market value of 100,000 shares of Harman common
stock on the Measurement Date (or if, applicable the CIC Date, as defined below)
over the aggregate exercise price of the Stock Option Award and (b) the excess,
if any, of the fair market value of 100,000 shares of Harman common stock on the
Measurement Date (or, if applicable, the CIC Date) over the aggregate exercise
price of the option granted to you on October 18, 2007 (the “Additional Stock
Option Award”). The foregoing shall apply

- 2 -



--------------------------------------------------------------------------------



 



whether or not you exercise the options prior to the Measurement Date (or, if
applicable, the CIC Date).
(E) Subject to clause (iii) below, you will be paid the Special Bonus on the
70th day following the Measurement Date.
(F) For the avoidance of doubt, the Special Bonus will not be taken into account
for purposes of determining your “Compensation” as that term is used in the
Harman International Industries, Incorporated Supplemental Executive Retirement
Plan.
(ii) Upon termination of your employment prior to the Measurement Date, you
shall be eligible for the Special Bonus, if any, determined as follows:
(A) Upon termination of your employment with Harman, other than for a Protected
Termination, you shall forfeit any right to the Special Bonus.
(B) Upon termination of your employment due to death or Disability prior to the
Measurement Date, you (or your estate, in the event of your death) shall receive
on the date specified in clause (i)(E) above a pro rata portion of the Special
Bonus, if any, determined by multiplying the amount of the Special Bonus by a
fraction, the numerator of which is the number of full or partial months from
November 9, 2007 to the date of your death or Disability, as applicable, and the
denominator of which is 60 (the “Pro Rata Portion”).
(C) Upon termination of your employment by the Company (other than for Cause,
death or Disability) or by you for Good Reason, you will be entitled to the
Special Bonus, if any, at the date specified in clause (i)(E) above as follows:
50% of the Special Bonus, if such termination occurs on or prior to November 9,
2008, 75% of the Special Bonus if such termination occurs after November 9, 2008
and on or prior to November 9, 2009 and 100% of the Special Bonus if such
termination occurs after November 9, 2009. Notwithstanding the foregoing, if
clause (iii) applies, the payment shall be equal to the full amount of the
Special Bonus (as determined pursuant to clause (iii) below) and shall be paid
as specified in clause (iii) below.
(iii) In the event there occurs a Change in Control, as defined in your
Severance Agreement, prior to the Measurement Date and provided that you are
still employed by the Company on the date such Change in Control is consummated
(the “CIC Date”), or you incurred a Protected Termination prior thereto, in lieu
of the Special Bonus calculated as provided above, you shall be eligible for the
Special Bonus determined as follows: If the Change in Control occurs on or prior
to November 9, 2009, you shall be entitled to a payment equal to the Pro Rata
Portion of fifty million dollars ($50 million). If the Change in Control occurs
after November 9, 2009, but prior to the Measurement Date, you shall be entitled
to a Special Bonus calculated in accordance with clause (i) above, provided that
the Measurement Date shall be the CIC Date and the 1.3 times, 2 times and 3
times and the $50 million and $75 million numbers all shall be proportionately
reduced utilizing the Pro Rata Portion, but there shall be straight line
interpolation above the reduced 3 times and reduced $75 million; however, in no
event

- 3 -



--------------------------------------------------------------------------------



 



shall you receive greater than $75 million. The payments contemplated by this
clause (iii) shall be paid to you within 30 days following the consummation of
the Change in Control if such Change in Control satisfies the requirements for a
change in control under Internal Revenue Code Section 409A(a)(2)(A)(v) and, if
not, on the date specified in clause (i)(E) above. Notwithstanding the
foregoing, for the avoidance of doubt, the target EV values shall be adjusted in
a manner that does not include the Base EV. For example, after a three-year
period (i.e., a Pro Rata Portion equal to 60%), the target values shall be equal
to 1.18 (i.e., 1 plus (60% x 0.3)), 1.6 (i.e., 1 plus (60% x 1.0)) and 2.2
(i.e., 1 plus (60% x 2.0)).
(iv) For purposes of this Paragraph 7(f) “Enterprise Value” shall mean the sum
of (A) market capitalization (the market price per share of Company common stock
determined on the basis of the average market price of Company common stock over
the 30 trading days preceding the Measurement Date (or, if the Measurement Date
is the CIC Date, the closing market price of Company common stock on the day
preceding the CIC Date) multiplied by the average number of common shares
outstanding during such 30-day period) on such date, as the case may be plus
(B) net debt (consolidated total financial indebtedness, including capitalized
lease obligations and off-balance sheet items in the nature of financial
indebtedness, minus cash and cash equivalents). In the event that prior to the
Measurement Date a spinoff to stockholders of a portion of Harman’s business
occurs or an extraordinary dividend is paid by Harman, then an amount equal to
the Enterprise Value of the spun off entity on the date of such spinoff or the
amount of such extraordinary dividend, plus interest from the date of such
spinoff or extraordinary dividend through the Measurement Date based on the
prime rate as reported in The Wall Street Journal on the first business day of
January in each year, shall be added to the Enterprise Value as determined above
to determine the Measurement Date Enterprise Value.
(v) For the avoidance of doubt and without any implication as to any other
provision, the amounts due under this Section 7(f) shall be paid in addition to
any amounts due hereunder, under the Severance Agreement or under any other plan
or arrangement.
     5. Paragraph 8 of the Letter Agreement is hereby amended by adding the
following sentences at the end thereof:
To the extent that the amount of the RSU Replacement Award is less than
$3,974,000 (the “Adjustment Amount”), you shall be entitled to receive an
additional payment on March 1, 2008 (less applicable withholding) equal to the
Adjustment Amount less the amount of the RSU Replacement Award. You shall also
be entitled to receive interest calculated based on an amount equal to the sum
of the RSU Replacement Award and any additional payment payable to you pursuant
to the preceding sentence, for the period commencing on November 1, 2007 and
ending on March 1, 2008 at a rate equal to the “prime rate” reported in The Wall
Street Journal on November 15, 2007.

- 4 -



--------------------------------------------------------------------------------



 



     This letter is intended to constitute an amendment to the Letter Agreement
which, subject to the provisions hereof, shall otherwise remain in full force
and effect. In order to evidence your agreement to the foregoing, please sign
and return the enclosed copy of this document, which shall constitute a binding
agreement between the Company and you.
[signature page follows]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this amendment to the Letter Agreement as of the date set forth below:

                  /s/ Dinesh Paliwal       HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED
 
               
Date: November 29, 2007
      By:   /s/ Sidney Harman
 
Name: Sidney Harman    
 
          Title: Executive Chairman    
 
          Date: November 29, 2007    

- 6 -